Citation Nr: 1221854	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  10-11 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for hearing loss.

2.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. M. Kreitlow



INTRODUCTION

The Veteran had active military service from June 1953 to May 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

(The decision below addresses the application to reopen a previously denied claim of service connection for hearing loss.  The underlying claim of service connection is addressed in the remand that follows the decision below.)


FINDINGS OF FACT

1.  The RO denied service connection for hearing loss in a January 2008 rating decision.  The Veteran did not perfect an appeal as to that decision.

2.  Some of the new evidence submitted subsequent to January 2008 in support of the Veteran's claim for service connection for hearing loss is material.


CONCLUSIONS OF LAW

1.  The January 2008 RO rating decision and August 2008 statement of the case that denied service connection for hearing loss are final.  38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. § 3.160(d), 20.201, 20.302 (2007).

2.  New and material evidence has been received, and the Veteran's claim for service connection for hearing loss is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Service connection may also be granted for disability that is proximately due to or aggravated by service-connected disease or injury.  38 C.F.R. § 3.310 (2011).

The Veteran's claim for service connection for hearing loss was denied by the RO in a rating decision issued in January 2008.  Rating actions are final and binding based on evidence on file at the time the veteran is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a) (2007).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a Notice of Disagreement with the decision.  The decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c) (2002).  In the present case, the Veteran initiated an appeal by filing a timely Notice of Disagreement; however, he failed to file a timely substantive appeal after the issuance of a Statement of the Case in August 2008.  Therefore, the January 2008 rating decision and August 2008 statement of the case are final.  38 U.S.C.A. § 7105 (2002).

VA may reopen and review a claim, which has been previously denied, if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a) (2011).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a)(2011).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by case law, new evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not merely cumulative of other evidence that was then of record.  This analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.  Furthermore, the United States Court of Appeals for Veterans Claims (Court) has held that, when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, the last final denial pertinent to the claims now under consideration is the January 2008 RO decision, which was reconsidered by the RO in an August 2008 statement of the case.  For purposes of the new and material analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Furthermore, the Board must determine whether new and material evidence has been presented before it can reopen a claim to re-adjudicate the issue going to the merits.  The issue of reopening a claim goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  (The Board notes that the RO reopened the claim for service connection for hearing loss.)

Evidence previously considered in conjunction with the Veteran's prior claim for service connection for his hearing loss includes the Veteran's statement with original claim regarding service noise exposure; his DD Form 214; his service entrance and separation examination reports; and report of VA audiological examination conducted in August 2008.

Since the decision issued in January 2008 and the Statement of the Case issued in August 2008, additional evidence has been received to include the statement of a private audiologist dated in April 2009; the report of a VA audiological examination dated in August 2009; reports of private audiometric tests dated in October 1996, February 2002 and October 2007; a statement from a fellow service member regarding in-service noise exposure; and statements in support of the claim submitted by the Veteran and his representative.

The Board notes that the RO, in the final January 2008 rating decision, determined that noise exposure in service was not corroborated.  However, in the Statement of the Case issued in August 2008, the Decision Review Officer noted the Veteran's representative's contention that based on his military occupational specialty of forward observer in the field artillery that acoustic trauma should be conceded.  The Decision Review Officer noted that the Veteran's DD Form 214 shows that he was assigned to the 235th Field Artillery with a job specialty of flash ranging chief observer.  Based on this evidence, he conceded acoustic trauma from artillery fire during military service.  

Consequently, acoustic trauma during service was previously conceded in adjudicating the Veteran's claim for service connection for hearing loss and any additional evidence received relating to that fact is merely cumulative and redundant.  Thus, the statements of the Veteran, his representative and his service buddy are not new in so much as they relate the circumstances of the Veteran's service in an attempt to establish exposure to acoustic trauma in service as such was previously conceded and is not a fact that needs to be established.

The Board does, however, find to be new and material the April 2009 statement by the private audiologist as therein she provides a positive nexus opinion linking the Veteran's current bilateral hearing loss to his exposure to noise during his military service.  Previously, the record only contained the statement of the VA examiner who conducted the August 2008 VA audiological examination that he could not render an opinion without resorting to mere speculation.  Consequently, when read with the remainder of the evidence, the private audiologist's medical opinion raises a reasonable possibility of substantiating the Veteran's claim and is, therefore, material evidence sufficient to reopen the Veteran's claim for service connection for hearing loss.

Accordingly, the Board finds that some of the evidence received subsequent to January 2008 is new and material and serves to reopen the claim for service connection for hearing loss.  However, the Board cannot, at this point, adjudicate the reopened claim, as further assistance to the Veteran is required to comply with VA's duty to notify and assist the veteran in developing his claim.  This is detailed in the remand below.


ORDER

New and material evidence having been presented, the Veteran's claim for service connection for hearing loss is reopened and, to that extent only, the appeal is granted.


REMAND

The Board finds that remand is necessary to comply with VA's duty to assist the Veteran in developing his claim for service connection.

The Veteran has undergone two VA examinations after which both examiners stated they could not render a medical opinion without resorting to speculation.  

In Jones v. Shinseki, 23 Vet. App. 382 (2010), the Court of Appeals for Veterans Claims (Court) held that an examiner's conclusion that a diagnosis or etiology opinion is not possible without resort to speculation is a medical conclusion just as much as a firm diagnosis or a conclusion opinion.  Id. at 390.  It further stated that it must be clear on the record that the inability to opine on questions of diagnosis or etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion.   Id. at 389.  Before a Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis of such an opinion or the basis must otherwise be apparent from the Board's review of the evidence.  Id. at 390, relying on Daves v. Nicholson, 21 Vet. App. 46 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); and Green v. Derwinski, 1 Vet. App. 121 (1991).  

Furthermore, the Court stated that VA must ensure than any medical opinion, including one that states no conclusion can be reached without resorting to speculation, is based on sufficient facts or data.  Id. at 290, citing Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  The Court held that it must be clear, from either the examiner's statements or the Board decision, that the examiner considered all procurable and assembled data that might reasonably shed light on the medical analysis; however, when the record leaves this issue in doubt, it is the Board's duty to remand for further development.  Id.  The Court noted that the phrase "without resort to speculation" should reflect the limitations of knowledge in the medical community at large and not those of a particular examiner.  Id.  Thus, an examiner may have an obligation to conduct research of the medical literature.  Id.  Furthermore, the Court noted that the examiner should clearly identify precisely what facts cannot be determined when concluding that an opinion cannot be given without resorting to speculation.  Id.

Additionally, the Court acknowledged that there are instances where a definitive opinion cannot be provided because required information is missing or can no longer be obtained or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  Id.  In such cases, the Court found it would be inappropriate for VA to demand a conclusive opinion from an examiner whose evaluation of the "procurable and assembled" information prevents the rendering of such an opinion.  Id.  Finally, the Court stated that, while VA has a duty to provide a medical examination in certain circumstances, that duty does not extend to requiring a VA physician to render an opinion beyond what may reasonably be concluded from the procurable medical evidence nor does it obviate the claimant's responsibility to submit evidence to support his or her claim.  Id. at 391.

In the present case, at the August 2008 VA audiological examination, the Veteran gave a history of not only military noise exposure, but also a positive history for ear disease and surgery.  During the interview, he reported he had had a couple of ear aches while in service.  He described his hearing at the time of his discharge from service as "weak," and that he had to ask people to speak up.  On his history questionnaire, however, he stated that his hearing loss was first noticed in the 1960s  and had a gradual onset.  He started wearing hearing aids in the 1980s.  He further reported that other members of his family had hearing problems but then appeared to deny this during the interview.  He stated that he first saw a doctor about his hearing in the 1980s.  He was also treated by a private doctor (identified in the examination report) for recurrent left ear infections and that he had an operation in 1992 to stop his ear infections and possibly reconstruct the left middle ear (he was vague about this surgery).  After examination, the examiner's assessment was bilateral sensorineural hearing loss of unknown etiology with immittance findings consistent with history of left ear middle ear surgery.

In addressing the request for a nexus opinion, the examiner stated that he could not provide an opinion without resort to speculation because the Veteran's current hearing loss is atypical of a noise induced hearing loss.  He stated that a review of the civilian medical records, including but not limited to hearing tests, otology reports and records, ear surgery reports, and other general medical records, will be needed to provide an opinion without resorting to speculation.  The examiner further stated that he suspected that the current loss and hearing disability was familial or autoimmune in etiology with results complicated by ear surgery, or the hearing impairment could be due to a form of otosclerosis; however, without complete medical records, the etiology is speculative.

At the August 2009 VA examination, the Veteran gave a similar history.  Again, the examiner stated that he could not render a medical nexus opinion without resort to speculation.  In giving a rationale for this, he stated that the April 2009 letter from the private audiologist had been reviewed and no audiometric data was available for comparison purposes.  With regard to the findings noted in the April 2009 letter, the examiner pointed out that it states "there is also the presence of a noise notch between 3000 to 8000 Hz, consistent with a hearing loss from noise exposure."  The examiner stated, however, that this "noise notch" described was not present on audiological test results obtained during this examination and were also not present on the prior August 2008 examination.  The examiner further noted that the private audiological results indicated a bilateral sensorineural hearing loss and results on this examination showed a mixed hearing loss noted in the left ear.  The examiner stated that the configuration of hearing loss on this examination was not typical of a noise induced hearing loss.  Furthermore, as the Veteran reported multiple ear surgeries in the left ear after separation from service, the examiner stated that the left ear should not be used for rating purposes due to the history of ear disease after discharge from service.  The examiner concluded that, based on the degree and configuration of hearing loss noted, the lack of objective data available from service medical records, and the fact that discharge from service occurred approximately 54 years ago, she did not believe an opinion could be rendered without resort to speculation.

Consequently, both VA examiners have indicated a lack of available evidence as a reason, at least in part, for their inability to render a medical opinion.  This essentially derives from the Veteran's report of onset and treatment for hearing loss, as well as his report of ear disease involving the left ear with surgery to that ear.  No attempts have been made to develop evidence relating to the Veteran's prior treatment for hearing loss and ear disease, including surgery, of the left ear.  The Board notes that the Veteran has, however, submitted the results of three private audiological evaluations dated in October 1996, February 2002 and October 2007, which have not been considered by either previous examiner to determine whether they indicate there was a "noise notch" indicative of noise induced hearing loss or whether they show a mixed hearing loss in the left ear.  Moreover, despite the comments made by the August 2009 VA examiner with regard to the lack of audiometric test results provided by the April 2009 private audiologist, no effort has been made to obtain those test results.

Thus, the Board finds that further development is necessary to obtain all procurable medical records relating to the Veteran's treatment for his hearing loss and left ear disease (including surgery).  Remand is, therefore, warranted for such development.

Thereafter, a new VA audiological examination should be conducted and the examiner requested to render an opinion as to whether the Veteran's hearing loss is related to his acoustic trauma incurred in service (which was previously conceded), including whether the Veteran's post-service left ear disease with surgery is an intercurrent cause of his hearing loss in that ear.  In doing so, the examiner should reconcile the previous opinions (both VA and private) in the record.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to identify all VA and non-VA medical care providers who have treated him for his hearing loss, to include treatment for left ear disease and surgery therefor.  For all non-VA medical care providers, the Veteran should be requested to complete a release form authorizing VA to obtain their treatment records, especially the full records of the private audiologist who authored the April 2009 letter and medical opinion submitted in support of the Veteran's claim.  The Veteran should be advised that, in lieu of submitting completed release forms, he can submit these private medical treatment records to VA himself.  If the Veteran provides completed release forms, then the medical records identified should be requested.  All efforts to obtain these records, including follow-up requests, if appropriate, should be fully documented.  The Veteran and his representative should be notified of unsuccessful efforts in this regard and afforded an opportunity to submit the identified records.

2.  After obtaining all available identified medical records, schedule the Veteran for a VA audiological examination.  The claims file must be provided to the examiner for review in conjunction with the examination.

The examiner should be advised that noise exposure to artillery fire in service has been conceded but he/she should elicit from the Veteran a detailed account of any instances of noise exposure before, during, and after service (both occupational and recreational).  After reviewing the file and conducting audiometric testing, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's current bilateral hearing loss is, at least in part, due to acoustic trauma incurred during service.  In doing so, the examiner should take into account the Veteran's report of the onset of symptoms, a continuity of symptoms, treatment for symptoms, and a post-service history of ear disease involving the left ear with surgery in approximately 1992.  The examiner should also consider and reconcile all prior medical opinions, whether VA or non-VA.  The examiner should review all audiometric test findings of record and comment on whether they reflect a "noise notch" that may be indicative of noise-induced hearing loss as described by the April 2009 private audiologist in her letter.  The examiner should also comment on the nature of the Veteran's hearing loss (e.g., sensorineural, conductive, or mixed) and the impact this has on the examiner's opinion regarding a relationship to military service.

The examiner should provide a complete explanation of the reasons for the opinion given, including discussion of evidence and applicable medical principles.  If the examiner is unable to render a medical opinion without resort to mere speculation, he/she must so state and provide a detailed explanation for the reasons why a medical opinion cannot be rendered.  For example, whether it is due to a lack in the procurable and assembled evidence, whether there could be additional procurable information that would assist him/her in rendering an opinion, or whether current medical knowledge is lacking or could yield multiple possible etiologies with none more likely than not the cause of the Veteran's hearing loss.

3.  After ensuring all necessary development has been completed (including the adequacy of the VA examination report), the Veteran's claim should be re-adjudicated.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


